COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         George W. Campbell and Sheila Smith v. DLJ Mortgage
                             Capital, Inc. Its Successors and/or Assigns

Appellate case number:       01-18-01047-CV

Trial court case number:     2016-10304

Trial court:                 295th District Court of Harris County

        This Court’s April 30, 2019 Memo Opinion and Judgment dismissed this appeal for
want of prosecution because appellants had failed to timely pay for the filing and clerk’s
record fees. See TEX. R. APP. P. 5, 37.3(b), 42.3(b). On May 15, 2019, appellants timely
filed a “Motion to Reconsider Dismissal” contending that they had paid for the filing fee
that day and were making arrangements to pay for the clerk’s record fee immediately. This
Court’s May 23, 2019 Order on Motion construed appellants’ motion as one for rehearing,
requested appellee’s response, and requested appellants to file evidence of payment of the
clerk’s record fee, both within ten days of that Order. See TEX. R. APP. P. 49.2. On May
29, 2019, appellants filed proof of payment of the clerk’s record fee. On May 30, 2019,
the district clerk filed the clerk’s record. On June 3, 2019, appellee timely filed a response.

       Accordingly, because appellants have now paid for the filing and clerk’s record fees,
and the district clerk filed the clerk’s record on May 30, 2019, the Court grants appellants’
motion for rehearing, withdraws the April 30, 2019 Memo Opinion and Judgment, and
reinstates this appeal on the active docket. Cf. TEX. R. APP. P. 5, 37.3(b). Because the
reporter’s record had been filed on March 30, 2019, the Court orders appellants’ brief to
be filed within 30 days of the date of this Order. See TEX. R. APP. P. 38.6(a)(1).

       It is so ORDERED.

Judge’s signature: __/s/ Laura C. Higley_________
                   x Acting for the Court

Panel consists of: Justices Keyes, Higley, and Landau.

Date: __June 11, 2019___